McCALEB, Justice.
Appellant was charged, tried and convicted in the City Court of Bossier City for simple battery and sentenced to serve one year imprisonment. He applied for a new trial and reserved a bill of exceptions to the overruling of his motion. On his appeal he relies solely on this bill for a reversal of his conviction.
The motion for a new trial sets forth certain factual complaints which present nothing for review and are not pressed in this Court.
The sole contention, according to the brief filed here, is that one Guy Clark, who was arrested with appellant and incarcerated at the same time but later released, was informed by one of the law enforcement officers that, if he gave testimony for appellant at the trial, he would be rearrested and prosecuted on a charge of disturbing the peace. It is further alleged that, nevertheless, Clark did testify for appellant and that, after giving his testimony, the threat of his arrest was actually carried out, the said Clark being taken to jail where he remained confined until he was able to make bond.
Counsel for defendant theorizes that the evidence of Clark to the effect that he was *688threatened and intimidated was uncontro-verted and this fact denied appellant a fair and impartial trial as guaranteed by the Constitution since, under the circumstances, a serious doubt was thereby cast on the integrity of the State’s case.
We find no merit in the contention and, indeed, the complaint presents nothing for review. Inasmuch as it appears from the motion for a new trial that the alleged threats directed to Clark did not deter him from testifying for appellant, it is difficult to perceive that the latter has been prejudiced in any respect. See State v. Thomas, 240 La. 419 at page 434, 123 So.2d 872 at page 877.
The conviction and sentence are affirmed.